                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

MICHAEL W. KENNY,

       Plaintiff,

v.                                                                  Case No: 8:18-cv-2231-T-36JSS

CRITICAL INTERVENTION SERVICES,
INC. and KARL C. POULIN,

      Defendants.
___________________________________/

                                CONSENT FINAL JUDGMENT

       Plaintiff, MICHAEL W. KENNY, and Defendants, CRITICAL INTERVENTION

SERVICES, INC. and KARL C. POULIN, have agreed to the settlement of this matter. Defendants

continue to deny liability and the Court makes no findings in regard to liability or violations of the

FLSA. The Court, having considered the Court file and being fully advised in the premises, it is

hereby ORDERED AND ADJUDGED that

1. Plaintiff, MICHAEL W. KENNY, shall recover $1,090.63 as to the claims at issue in this case.

2. Plaintiff is entitled to an award of attorneys’ fees and costs reasonably expended in this matter.

3. This action is DISMISSED with prejudice.

4. The Clerk is directed to terminate all pending motions and deadlines and close this case.

       DONE AND ORDERED in Tampa, Florida on June 6, 2019.




Copies to:
Counsel of Record.
Unrepresented parties, if any
